[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                          December 2, 2005
                                                           THOMAS K. KAHN
                             No. 05-11573                       CLERK
                         Non-Argument Calendar
                       ________________________

                D. C. Docket No. 04-00020-CR-OC-10-GRJ


UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

CARMELO MIGUEL GARCIA,
a.k.a. Mikey,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________
                           (December 2, 2005)


Before DUBINA, HULL and FAY, Circuit Judges.

PER CURIAM:
      Mark A. Goettel Jr., appointed counsel for Carmelo Miguel Garcia in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Garcia’s conviction and

sentence are AFFIRMED.




                                         2